EXHIBIT 10.2

FIRST AMENDMENT TO

LIMITED LIABILITY COMPANY AGREEMENT

OF

IBG HOLDINGS LLC

 

This FIRST AMENDMENT to the LIMITED LIABILITY COMPANY AGREEMENT OF IBG HOLDINGS
LLC (“Amendment”) is made on the date set forth on the signature page to this
Amendment but will have effect from May 3, 2007, by and among the individuals
and entities executing this Amendment.

R E C I T A L S :

The Members of IBG Holdings LLC (the “Company”) entered into the Limited
Liability Company Agreement of IBG Holdings LLC on May 3, 2007 (the “Original
Agreement”). The Company, Interactive Brokers Group, Inc. (“IBGI”), IBG LLC and
the historical members of IBG LLC entered into an exchange agreement, dated as
of May 3, 2007 (the “Exchange Agreement”), which provided for the redemption of
such members’ interests in the Company at those times and on those conditions
provided in the Exchange Agreement. It was intended that those members
participating in a redemption would be entitled to receive Tax Benefit Shares
(as defined in the Original Agreement) in the Company if the Company was
entitled to tax benefit payments under that certain tax receivable agreement
between the Company and IBGI from that redemption. It was intended that such
members would receive Tax Benefit Shares in relation to the number of Common
Shares (as defined in the Original Agreement) sold in the redemption.

Consistent therewith, the Company issued 2007 Tax Benefit Shares to those
members participating in the May 3, 2007 redemption, 2011 Tax Benefit Shares to
those members participating in the August 4, 2011 redemption, 2013 Tax Benefit
Shares to those members participating in the November 12, 2013 redemption, and
2014 Tax Benefit Shares to those members participating in the October 24, 2014
redemption.

Since that time, a scrivener’s error has been discovered regarding the issuance
and operation of Tax Benefit Shares. The parties are executing this Amendment to
correct such error and more closely tie the language of the Original Agreement
to the intent of the Original Agreement as described below.

NOW, THEREFORE, in consideration of these premises and of the mutual promises
contained in this Amendment, the parties agree as follows:

1.Amendment to Section 1.7.  

a.The following definition of “Redemption” is added to Section 1.7 of the
Original Agreement.

“Redemption” means a sale of Common Shares by a Member to the Company pursuant
to terms of the Exchange Agreement.”

b.The definition of “Tax Benefit Payment” in Section 1.7 of the Original
Agreement is amended by adding the following sentence at the end of the
definition:

“Tax Benefit Payments will be allocated among the Redemption(s) that generated
such payments in a fair and equitable manner by the Managing Member.”

2.Amendment to Section 2.2(e).  Section 2.2(e) of the Original Agreement is
deleted in its entirety and replaced with the following:

“(e) Tax Benefit Shares shall be issued to the Members on a Redemption by
Redemption basis. Tax Benefit Shares shall represent an interest in Profits and
capital of the Company attributable to Tax Benefit Payments (if any) owed to the
Company in connection with a specific Redemption. The Tax Benefit Shares shall
have no voting rights. Tax Benefit Shares shall be owned by the Members and each
Member will receive Tax



--------------------------------------------------------------------------------

 

Benefit Shares with respect to a specific Redemption equal to the number of
Common Shares sold by that Member in such Redemption. Subject to earlier
cancellation as set forth in Section 8.7 and 8.8 hereof, Tax Benefit Shares with
respect to a specific Redemption shall expire and be cancelled by the Company
when no remaining Tax Benefit Payments attributed to such Redemption are owed to
the Company. A Member holding Tax Benefit Shares from a specific Redemption
shall be entitled to Tax Benefit Payments attributable to only that Redemption
and no other Redemption unless such Member sold Common Shares in another
Redemption and Tax Benefit Payments resulted from such other Redemption.”

3.Amendment to Section 3.1(b).  Section 3.1(b) of the Original Agreement is
deleted in its entirety and replaced with the following:

“(b)Profits derived from Tax Benefit Payments with respect to a specific
Redemption shall be allocated among the holders of Tax Benefit Shares
attributable to such Redemption in accordance with the number of Tax Benefit
Shares held by each Member with respect to such Redemption.  Losses derived from
payments in satisfaction of a Tax Benefit Clawback Obligation shall be allocated
among the holders of Tax Benefit Shares who bear such obligation as provided in
Section 4.3.”

4.Amendment to Section 4.2(b).  Section 4.2(b) of the Original Agreement is
deleted in its entirety and replaced with the following:

“(b)Tax Benefit Payments with respect to each Redemption shall be allocated pro
rata among and distributed to the holders of Tax Benefit Shares attributable to
such Redemption in accordance with the number of Tax Benefit Shares then held by
each Member from such Redemption, subject to the forfeiture provisions contained
in Sections 8.7 and 8.8 hereof.”

5.Amendments to Sections 4.3(a) and 4.3(b).  Section 4.3(a) and Section 4.3(b)
of the Original Agreement are deleted in their entirety and replaced with the
following:

“(a)If the Company is obligated under the Tax Receivable Agreement to pay back
to IBGI all or a portion of any Tax Benefit Payment attributable to a
Redemption(s) received by the Company from IBGI (a “Tax Benefit Clawback
Obligation”), the Managing Member shall call the amount necessary to satisfy
such Tax Benefit Clawback Obligation from those Members and former Members who
received distributions of Tax Benefit Payments which are to be repaid in the
amount provided in Section 4.3(b).

(b)Any contribution required to fund a Tax Benefit Clawback Obligation will be
funded by the Members (and former Members) who received distributions of the Tax
Benefit Payments that now must be repaid to IBGI pro rata according to the
respective aggregate amount of such Tax Benefit Payments received by or on
behalf of such Members, provided, however, a Member or former Member shall not
be obligated to contribute to the Company pursuant to this Section 4.3 an amount
which exceeds the aggregate amount of distributions of Tax Benefit Payments
received by the Member subject to the Tax Benefit Clawback Obligation plus
interest thereon as determined in the Tax Receivable Agreement. Upon receipt of
a funding request from the Managing Member, such Members and former members will
promptly pay the Company his, her or its pro rata share of such Tax Benefit
Clawback Obligation.”

6.All other terms of the Original Agreement shall remain in full force and
effect.

7.The Original Agreement, as amended by this Amendment, is ratified and
confirmed.

 

[ Signature Page to First Amendment of Limited Liability Company Agreement of
IBG Holdings LLC to follow.]





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have signed this Amendment as of this 23rd day
of July, 2015.

 

IBG HOLDINGS LLC

 

By:/s/ Thomas Peterffy

    Thomas Peterffy, Managing Member

 

 

 

[Signature of the Members of IBG Holdings LLC]

 

 

 



--------------------------------------------------------------------------------